Thomas, J.
The defendant was indicted by the grand jury of Callaway county for wilfully failing to keep and render a true account of the fees received by him in his official capacity as clerk of the county court of said county, and for wilfully failing to pay into the treasury of said county fees, alleged to have been received by him as such clerk, in excess of the compensation allowed him by law. The defendant filed his motion to quash the indictment, which, being sustained, the state has brought the case here' by appeal.
*293The rule in this state is well settled that a motion to quash an indictment does not constitute a part of the record proper, and the motion in this case, not having been preserved by bill of exceptions, we cannot review the action of the court below in sustaining it. State v. Wall, 15 Mo. 208; State v. Gee, 79 Mo. 313; State v. Thurston, 83 Mo. 271; State v. Vincent, 91 Mo. 662.
The judgment is accordingly affirmed.
All concur.